DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 10, 12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2019/0021223) (“Xu”) in view of Boylston et al. (8,352,116) (“Boylston”).

Regarding claim 1,  Xu teaches a propulsion control system for a walk-behind self-propelled machine including a drive transmission (51)  at least one wheel (42) selectively driven by the drive transmission, the system comprising: a sensor array (60) configured to measure a first angular velocity (paragraph [0071]) about a first rotational axis of the machine; and a controller (70) in electrical communication with the sensor array and configured to place the drive transmission in an off state when, the drive transmission is in an on state, the first angular velocity is greater than a first threshold (paragraph [0071]).  Xu fails to teach a second angular velocity.  Boylston teaches a lawn mower apparatus having a sensor array and configured to measure a first angle about a first rotational axis of the machine (Figure 3A) and a second angle about a second rotational axis of the machine (Figure 3B, where the second rotational axis is different from the first rotational axis and further a controller to trigger a safety measure when the first angle is greater than a first threshold, and the second angle is greater than a second threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure a second angular velocity on the machine of Xu as taught by Boylston to add an additional safety measure and prevent the wheel from continuing to run when the machine tilts to far in a second direction.  The combination of Xu and Boylston would result in a second angular velocity being taken about a second rotational axis that is different than the first rotational axis.

Regarding claim 2, Xu as modified by Boylston teaches the controller (70) is configured such that if the controller has placed the drive transmission in the off state based on the first and second angular velocities, the controller maintains the drive transmission in the off state until the first angular velocity is less than a third threshold that is different from the first threshold (paragraph [0073]).  

Regarding claim 3, Xu as modified by Boylston teaches the controller is configured to place the drive transmission into an on state and to drive the at least one wheel at a speed requested by an operator of the machine when either, the first angular velocity is less than or equal to the first threshold, or the second angular velocity is less than or equal to the second threshold.  

Regarding claim 7, Xu as modified by Boylston teaches the sensor array includes a three-axis gyroscope (paragraph [0070]) in electrical communication with the controller and configured to measure each of the first angular velocity and the second angular velocity.  

Regarding claim 9, Xu as modified by Boylston teaches= the drive transmission includes an electric motor (90).  

Regarding claim 10, Xu teaches a lawnmower comprising: a cutter housing; a blade rotatably supported in the cutter housing; a plurality of wheels (41,42) supporting the cutter housing; a handle (10) connected to the cutter housing and extending away from the cutter housing; a drive assembly (52) mounted to the cutter housing, connected to at least one of the wheels, and configured to selectively drive the at least one wheel; and a main controller  (70) in electrical communication with the drive assembly and configured to, select one of a first mode and second mode based on a first angular velocity of the lawnmower measured about a first rotational axis, cause the drive assembly to drive the at least one of the wheels at a first speed when the main controller is in the first mode, and cause the drive assembly to drive the at least one of the wheels at a second speed when the main controller is in the second mode, where the second speed is less than the first speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure a second angular velocity on the machine of Xu as taught by Boylston to add an additional safety measure and prevent the wheel from continuing to run when the machine tilts too far in a second direction.  The combination of Xu and Boylston would result in a second angular velocity being taken about a second rotational axis that is different than the first rotational axis.

Regarding claim 12, Xu as modified by Boylston teaches the first rotational axis is substantially orthogonal to the second rotational axis.  

Regarding claim 14, Xu as modified by Boylston teaches a battery pack (90) mounted on the cutter housing; an electric blade motor (52) mounted on the cutter housing, connected to the blade and configured to selectively rotate the blade in the cutter housing; and a blade motor controller (80) in electrical communication with each of the battery pack and the electric blade motor, and configured to regulate and supply power from the battery pack to the electric blade motor.  

Regarding claim 15, Xu and Boylston teaches the drive system includes, an electric propulsion motor (52), and a drive controller (70) in electrical communication with each of the main controller, the battery pack (90), and the electric propulsion motor, and configured to regulate and supply power from the battery pack to the electric propulsion motor such that the electric propulsion motor drives the at least one of the wheels at the first speed when the main controller is in the first mode and at the second speed when the main controller is in the second mode.  

Regarding claim 16, Xu teaches a lawnmower comprising: a cutter housing; a blade rotatably supported in the cutter housing; a plurality of wheels (41, 42) supporting the cutter housing; a handle (10) connected to the cutter housing and extending away from the cutter housing; a drive assembly (52) mounted to the cutter housing, connected to at least one of the wheels, and configured to selectively drive the at least one wheel; and a sensor array (60) configured to measure a first angular velocity about a first rotational axis of the lawnmower.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure a second angular velocity on the machine of Xu as taught by Boylston to add an additional safety measure and prevent the wheel from continuing to run when the machine tilts too far in a second direction.  The combination of Xu and Boylston would result in a second angular velocity being taken about a second rotational axis that is different than the first rotational axis.

Regarding claim 17, Xu as modified by Boylston teaches a controller (70) in electrical communication with the sensor array and configured to signal the drive transmission into an off state when, the drive transmission is in an on state, the first angular velocity is greater than a first threshold, and  26PATENT APPLICATION Attorney Docket No. 3009-0369 a second angular velocity is greater than a second threshold.  

Regarding claim 18, Xu as modified by Boylston teaches the sensor array includes one of, a gyroscope sensor (paragraph [0073]), a first x-axis angular velocity sensor and a second z-axis angular velocity sensor, and a multi-axis accelerometer.  

Regarding claim 19, Xu teaches a method for controlling a ground speed of the lawnmower according to claim 10, the method comprising: selecting one of a first mode and a second mode based on the first angular velocity and the second angular velocity, and causing the drive assembly to drive the at least one of the wheels at a first speed when the controller is in the first mode and at a second speed when the controller is in the second mode, where the second speed is less than the first speed (paragraph [0073]).  

Allowable Subject Matter
Claims 4-6, 8, 11, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.  Bucher teaches a lawnmower with a tilt sensor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 16, 2022